DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 7/29/2022 have been entered. Any objection\rejections from the previous office action filed 6/2/2022 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,5,9-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 3,982,543), cited previously, in view of Cambell et al. (US 2021/0128662), cited previously in view of CN 107739307A, cited previously, ‘307 from hereon. A slightly modified rejection was necessitated by amendment.
Schmitt teaches surgical elements including sutures consisting of copolymers of PLGA containing in mole % up to 85 wt% lactide. See entire disclosure especially abstract and claims. Regarding claims 9-11, Schmitt teaches methods of coating the sutures by dip coating, a process that will inherently coat 100 % of the surface. See col 3 lines 43-61 and example 10.
Schmitt is silent with respect to use of protocatechuic acid.
Cambell is used for the disclosure that the use of pyrocatechinic acid present in GESHO extract in sutures and staples were well known to be used for preventing, inhibiting, and/or reducing biofilm formation. See abstract, Fig. 23, [0006],[0012] and claim 23. 
The ‘307 reference teaches methods of making protocatechuic acid crystals with purity of more than 98%. See English abstract provided by examiner. Reason to use an active substance in high purity for implantable devices is to diminish adverse effects. 
Since Schmitt and Cambell are generally related in their teachings of implantable devices that include sutures and stables one of ordinary skill in the art would have a high expectation of success in combining protocatechuic acid in high purity crystals as disclosed in ‘307. Reason to make such a modification would be to prevent, inhibit or reduce biofilm formation on the staple/suture during use. Use of high purity crystal of protocatechuic acid would be expected to diminish adverse effects. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 22 and 24, the use of sutures having variable size is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1,5,9-12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 3,982,543), cited previously, in view of Martz et al. (US 2007/0073293) cited previously, alone and/or in view of CN 107739307A, ‘307 from hereon.
Schmitt teaches surgical elements including sutures consisting of copolymers of PLGA containing in mole % up to 85 wt% lactide. See entire disclosure especially abstract and claims. Regarding claims 9-11, Schmitt teaches methods of coating the sutures by dip coating, a process that will inherently coat 100 % of the surface. See col 3 lines 43-61 and example 10.
Schmitt is silent with respect to use of protocatechuic acid. However, Martz teaches use of implantable devices which contain protocatechuic acid, said to be the strongest inhibitor of scar formation. See entire disclosure, especially abstract, [0088] and claims 1-6,4 and 58. ‘307 as noted above teaches protocatechuic acid with purity greater than 98 wt%.
The ‘307 reference teaches methods of making protocatechuic acid crystals with purity of more than 98%. See English abstract provided by examiner. Reason to use an active substance in high purity for implantable devices is to diminish adverse effects.
Since Schmitt and Martz are generally related in their teachings of implantable devices one of ordinary skill in the art would have a high expectation of success in coating the PLGA suture with crystalline protocatechuic acid in high purity as disclosed in ‘307. Reason to make such a modification would be to inhibit scar tissue from the wound sealed with the suture. Use of high purity crystalline protocatechuic acid would be expected to diminish adverse effects. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 22 and 24, the use of sutures having variable size is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicants assert Schmidt does not provide evidence that sutures could be successfully coated with protocatechuic acid crystals as presently claimed with any expectation of success.
Since Schmidt is used in a 35 USC 103 rejection in combination with other references it does not have to provide all the claimed limitations of the invention on its own accord. The limitations of protocatechuic acid crystals are picked up by Martz and Cambell in further view of CN 107739307A. Since Cambell and Martz already suggest coating PLGA suture with protocatechuic acid one of ordinary skill in the art would have a high expectation of success in adding high purity protocatechuic acid as disclosed in ‘307 to the coating of Schmidt. 	Applicants assert it was never before realized that sutures could be successfully coated with protocatechuic acid (PCA). Applicants further point to the examples which show the PCA crystals were shown to be effective as an antimicrobial and skin safe. Applicants assert the only other known bactericidal composition coated on sutures to prevent surficial site infections is Triclosan which has a controversial history as outlined in the specification. Applicants assert their PCA coated sutures fulfill a long felt need for an antimicrobial coated stent that does not have the controversial history of triclosan. 
If applicants intention is to evoke a secondary consideration for long felt need the response in the arguments is inadequate. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant' s heat shrinkable articles with those of the closest prior art, we conclude that appellant' s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The assertions appear to be unsupported opinion by applicants consul. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See  MPEP  § 2145 generally for case law pertinent to the consideration of applicant' s rebuttal arguments.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618